


110 HR 3603 IH: Idaho Land Conveyance Act of

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3603
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Simpson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the exchange of certain land located in the
		  State of Idaho, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Idaho Land Conveyance Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)Bureau of Land
			 Management landThe term Bureau of Land Management
			 land means a parcel of land—
				(A)the area of which
			 is not more than 50 acres; and
				(B)that is under the
			 jurisdiction of the Secretary of the Interior.
				(2)CompanyThe
			 term Company means the Sun Valley Company.
			(3)National
			 ForestThe term National Forest means the Sawtooth
			 National Forest.
			(4)Forest Service
			 landThe term Forest Service land means a parcel of
			 land—
				(A)the area of which
			 is not more than 50 acres; and
				(B)that is under the
			 jurisdiction of the Secretary.
				(5)Non-Federal
			 landThe term non-Federal land means a parcel of
			 land—
				(A)the area of which
			 is not more than 50 acres; and
				(B)that is owned by
			 the Company.
				(6)SecretaryThe
			 term Secretary means the Secretary of Agriculture (acting through
			 the Chief of the Forest Service).
			(7)Shoshone
			 DistrictThe term Shoshone District means the
			 Shoshone District of the Bureau of Land Management.
			3.Land exchange;
			 transfer of jurisdiction
			(a)Land
			 exchangeIf the Company
			 offers to convey to the Secretary the non-Federal land, the Secretary
			 may—
				(1)accept the offer;
			 and
				(2)on conveyance to
			 the Secretary of the non-Federal land, simultaneously convey to the Company the
			 Forest Service land.
				(b)Transfer of
			 jurisdiction
				(1)In
			 generalOn the date on which the Secretary conveys to the Company
			 the Forest Service land under subsection (a)(2)—
					(A)the Secretary
			 shall transfer to the Secretary of the Interior administrative jurisdiction of
			 the non-Federal land; and
					(B)the Secretary of
			 the Interior shall transfer to the Secretary administrative jurisdiction of the
			 Bureau of Land Management land.
					(2)Boundary
			 adjustments
					(A)Shoshone
			 DistrictOn the date on which the Secretary transfers to the
			 Secretary of the Interior the non-Federal land under paragraph (1)(A)—
						(i)the non-Federal
			 land shall become part of the Shoshone District; and
						(ii)the boundaries of
			 the Shoshone District shall be adjusted to include the non-Federal land.
						(B)National
			 ForestOn the date on which the Secretary of the Interior
			 transfers to the Secretary administrative jurisdiction of the Bureau of Land
			 Management land under paragraph (1)(B)—
						(i)the Bureau of Land
			 Management land shall become part of the National Forest; and
						(ii)the boundaries of
			 the National Forest shall be adjusted to include the Bureau of Land Management
			 land.
						(3)Management of
			 transferred landFor any parcel of land the jurisdiction of which
			 is transferred under paragraph (1), the applicable Secretary shall manage the
			 parcel of land in accordance with—
					(A)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
					(B)the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.);
					(C)the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); and
					(D)all other
			 applicable laws (including regulations).
					
